772 So. 2d 577 (2000)
Ronald PEREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-3856.
District Court of Appeal of Florida, First District.
November 21, 2000.
Nancy A. Daniels, Public Defender and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and Laura M. Fullerton Lopez, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Ronald Perez challenges his convictions and sentences for armed burglary with an assault or battery and attempted armed robbery. Appellant has not demonstrated reversible error with respect to the trial court's denial of his motion to suppress statements made by appellant to the police. See Thompson v. State, 548 So. 2d 198, 203-204 (Fla.1989). Also, we do not find that a double jeopardy violation occurred upon imposition of a habitual violent felony offender sentencing following the reclassification, pursuant to section 784.07, Florida Statutes (1997), of appellant's attempted robbery offense for use of a firearm. Compare Spann v. State, 772 So. 2d 38 (Fla. 4th DCA 2000). Finally, we affirm the denial of the judgment of acquittal on the burglary charge because the area in which the attempted robbery occurred, the doorway of the manager's office, was not an area open to the public. See Johnson v. State, 737 So. 2d 555 (Fla. 1st DCA), rev. granted, 744 So. 2d 454 (Fla. 1999).
Accordingly, we AFFIRM.
WEBSTER, DAVIS AND VAN NORTWICK, JJ., CONCUR.